Title: To James Madison from Robert Williams, 20 August 1803 (Abstract)
From: Williams, Robert
To: Madison, James


20 August 1803, North Carolina. Received JM’s letter of 16 July [not found] enclosing a commission to act as a commissioner in the Mississippi Territory, which he accepts. “A violent fever for 3 weeks past which I have had, pervented an earlier answer—& I am now, scarcely able to set up to write this.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Williams”). 1 p.; docketed by Wagner as received 9 Sept.


